Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:

  JORGE LUIS MADRIGAL,

             Plaintiff,

  vs.


  A-AAH TERRY’S PLUMBING INC.,
  D/B/A TERRY’S PLUMBING a Florida
  Profit Corporation, and TERRY FLETCHER, as an individual,

         Defendants.
  __________________________________________/

                                             COMPLAINT

           Plaintiff JORGE LUIS MADRIGAL, (hereinafter “Plaintiff”) by and through his

  undersigned attorney hereby sues Defendants A-AAH TERRY’S PLUMBING, INC., a Florida

  Profit Corporation D/B/A TERRY’S PLUMBING (hereinafter, "TERRY’S PLUMBING”), and

  TERRY FLETCHER, individually (hereinafter, “FLETCHER”) (collectively “Defendants”) and

  states as follows:

                                    JURISDICTION AND VENUE

  1. This is an action by the Plaintiff for damages and other relief for unpaid wages and unpaid

        overtime wages under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

  2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

  3. Venue is proper for the United States Court for the Southern District of Florida because

        Plaintiff was employed in the Southern District of Florida by Defendants, which at all material

        times conducted, and continues to conduct, business in the Southern District of Florida, and




                                                    1
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 12




     because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

     Florida and because Defendants are subject to personal jurisdiction there.

   4. Plaintiff says that all conditions precedent to the maintenance of this action have heretofore

      been performed or have been waived.

   5. Plaintiff at all times pertinent to this complaint resided within the Southern District of Florida.

      Plaintiff is over the age of eighteen and otherwise sui juris. During all times relevant to this

      Complaint, Plaintiff was employed by Defendants as a plumber. Plaintiff was therefore an

      employee as defined by 29 U.S.C. § 203(e).

   6. Defendant TERRY’S PLUMBING is a Florida profit corporation organized and existing

      under and by virtue of the laws of Florida and is registered to do business within Florida.

      Defendant has several locations throughout, Florida.

  7. Defendant TERRY’S PLUMBING is an “employer” as defined by 29 U.S.C. § 203(d) and

     (s)(1), in that it has employees engaged in commerce or in the production of goods for

     commerce or that has employees handling, selling, or otherwise working on goods or materials

     that have been moved in or produced for commerce by any person.

  8. Specifically, TERRY’s PUMBING is a company that provides residential and small business

     plumbing services. Upon information and belief Defendant diagnoses the problem, sales parts

     and perform plumbing services.

  9. At all times material to this Complaint, TERRY’S PLUMBING, has had two (2) or more

     employees who have regularly sold, handled, or otherwise worked on goods and/or material

     that have been moved in or produced for commerce which as employees subject to the

     provisions of the FLSA, 29 U.S.C. § 207.




                                                    2
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 12




  10. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

     commerce while he worked for Defendants that Plaintiff is covered under the FLSA through

     individual coverage, as Plaintiff regularly and recurrently used the instrumentalities of

     interstate commerce to order parts needed for particular jobs.

  11. Defendant TERRY’S PLUMBING upon knowledge and belief, has had gross revenue which

     exceeds $500,000 for each of the past three (3) years and utilizes goods in the flow of

     commerce across state lines.

  12. Defendant FLETCHER is a manager, and exercised operational control over the activities of,

     corporate Defendant, TERRY’S PLUMBING.

  13. Defendant FLETCHER acted directly in the interest of the corporate Defendant, TERRY’S

     PLUMBING. Upon all available information, FLETCHER controlled the manner in which

     Plaintiff performed his work and the pay he was to receive.

  14. All defendants were “employers” of Plaintiff as the term is defined under 29 U.S.C. § 203(d).

  15. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth above

     together with attorneys’ fees, costs and damages.

  16. All conditions precedent for the filing of this action before this Court have been previously

     met, including the exhaustion of all pertinent administrative procedures and remedies.


                    FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

  17. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

     procedures set forth hereinafter, and who worked in excess of forty (40) hours during one of

     more workweeks within three (3) years of the filing of this complaint.




                                                  3
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 12




  18. Plaintiff worked for Defendants from April 2021 through July 7, 2021 as a plumber. His

     primary duties were meeting with customers at the site, diagnosing the problem, pricing the

     job based on the company process, order any parts and perform the services required.

  19. Defendants compensated Plaintiff and all employees similarly situated, by paying 35% of the

     revenue attributable to the labor performed and 35% of the of the revenue attributable to the

     part sales on a weekly basis.

  20. During the course of his employment, Plaintiff regularly worked between 55–65 hours per

     work week. He was normally scheduled six days a week.

  21. A review of the pay stubs in which Plaintiff has in his current possession, custody, and control

     reflect that Plaintiff received a commission ranging between $200 and $500.00 per week.

  22. However, that payment was not at a rate of at least time and one-half the applicable minimum

     wage per hour and did not compensate him for all hours worked.

  23. Furthermore, throughout his employment, Defendants made deductions from Plaintiff’s

     paycheck for business expenses on a weekly basis that reduced Plaintiff’s wage below the

     minimum wage.

  24. Accordingly, there were times when Plaintiff was paid at a rate below the minimum applicable

     hourly wage rate as set forth under state and federal law.

  25. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

  26. Defendants and its representatives knew that Plaintiff was working overtime, and that Federal

     law requires employees to be compensated at time and one-half per hour for overtime pay.




                                                   4
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 12




  27. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

     to receive.

  28. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

     to pay it a reasonable fee for its services.

  29. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

     this action.

                                          COUNT I
                           VIOLATION OF FLSA/MINIMUM WAGES
                                against TERRY’S PLUMBING

  30. Plaintiff, re-alleges and reaffirms paragraphs 1 through 29 as if fully set forth herein.

  31. This action is brought by Plaintiff to recover from Defendant TERRY’S PLUMBING unpaid

     minimum wage compensation, as well as an additional amount as liquidated damages, costs,

     and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. §

     207, and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ

     any of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  32. At all times during his employment, Plaintiff was an employee required to be paid a minimum

     hourly wage for every hour worked and entitled to receive those minimum hourly wages not

     later than the regularly established pay day.

  33. Throughout Plaintiff’s employment, TERRY’S PLUMBING has violated the provisions of the

     FLSA, 29 U.S.C. § 206 and § 215(a)(2) by failing to timely pay the Plaintiff at least a minimum

     hourly wage on the regularly scheduled pay date when wages were due.




                                                     5
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 12




  34. TERRY’S PLUMBING knew or showed a reckless disregard for the provisions of the FLSA

     concerning the timely payment of hourly wages and the payment of minimum wages for all

     hours worked in respective pay periods, and accordingly remains owing the named Plaintiff,

     liquidated damages, based upon the unpaid minimum wages for the failure to pay even the

     required minimum hourly wage for every hour worked during each respective pay period

     during the three-year period preceding this lawsuit.

  35. The Plaintiff incurred expenses and endured considerable hardships and damages as a result of

     being deprived of the timely payment of a minimum hourly wage when due.

  36. By reason of the said intentional, willful and unlawful acts of TERRY’S PLUMBING, Plaintiff

     has suffered damages plus incurring costs and reasonable attorneys' fees.

  37. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  38. TERRY’S PLUMBING never posted any notice, as required by the Fair Labor Standards Act

     and Federal Law, to inform employees of their federal rights to overtime and minimum wage

     payments.

  39. As a result of TERRY’S PLUMBING willful violations of the Act, Plaintiff is entitled to

     liquidated damages.

  40. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from TERRY’S PLUMBING.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant TERRY’S

  PLUMBING:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;




                                                   6
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 7 of 12




         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                          COUNT II
                             VIOLATION OF FLSA/UNPAID WAGES
                                     against FLETCHER

  41. Plaintiff, re-alleges and reaffirms paragraphs 1 through 29 as if fully set forth herein.

  42. At the times mentioned, Defendant FLETCHER was, and is now, a corporate officer of

     corporate Defendant, TERRY’S PLUMBING.

  43. FLETCHER was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair Labor

     Standards Act” [29 U.S.C. § 203(d)], in that FLETCHER acted directly in the interests of

     Defendant TERRY’S PLUMBING in relation to its employees including Plaintiff.

  44. Specifically, FLETCHER supervised Plaintiff, determined company payroll decisions, and

     maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  45. FLETCHER had operational control of the business and is thus jointly liable for Plaintiff’s

     damages.

  46. Defendant FLETCHER willfully and intentionally refused to properly pay Plaintiff at least

     minimum wages for each hour worked as required by the law of the United States as set forth

     above and remains owing Plaintiff these wages since the commencement of Plaintiff’s

     employment with Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against FLETCHER:




                                                    7
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 8 of 12




         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                          COUNT III
                               VIOLATION OF FLSA/OVERTIME
                                 against TERRY’S PLUMBING

  47. Plaintiff, re-alleges and reaffirms paragraphs 1 through 29 and as if fully set forth herein.

  48. This action is brought by Plaintiff to recover from Defendant TERRY’S PLUMBING unpaid

     overtime compensation, as well as an additional amount as liquidated damages, costs, and

     reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. § 207,

     and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any

     of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  49. Since the commencement of Plaintiff’s employment TERRY’S PLUMBING has willfully

     violated the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing employees engaged

     in commerce for workweeks longer than forty (40) hours without compensating them for all

     hours worked in excess of forty (40) hours at a rate not less than one- and one-half times his

     regular rate.




                                                    8
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 9 of 12




  50. Specifically, throughout his employment Plaintiff regularly worked between 55-65 hours

     during each workweek in which he was employed.

  51. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  52. TERRY’S PLUMBING is and was, during all times hereafter mentioned, an enterprise

     engaged in commerce or in the production of goods for commerce as defined in §§ 3 (r) and

     3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). TERRY’S PLUMBING business activities

     involve those to which the Fair Labor Standards Act applies.

  53. The Plaintiff was at all relevant times, covered by the FLSA.

  54. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.

  55. TERRY’S PLUMBING has knowingly and willfully failed to pay Plaintiff at time and one half

     of his regular rate of pay for all hours worked in excess of forty (40) per week between the

     relevant time period.

  56. By reason of the said intentional, willful and unlawful acts of TERRY’s PLUMBING, Plaintiff

     has suffered damages plus incurring costs and reasonable attorneys' fees.

  57. Plaintiff seeks to recover for unpaid overtime wages accumulated from the date of hire.




                                                  9
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 10 of 12




   58. TERRY’S PLUMBING never posted any notice, as required by the Fair Labor Standards Act

      and Federal Law, to inform employees of their federal rights to overtime and minimum wage

      payments.

   59. As a result of TERRY’S PLUMBING willful violations of the Act, Plaintiff is entitled to

      liquidated damages.

   60. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

      29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

      incurred in this action from TERRY’s PLUMBING.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant TERRY’S

   PLUMBING:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for overtime

              compensation for hours worked in excess of forty (40) weekly, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.


                                           COUNT IV
                                 VIOLATION OF FLSA/OVERTIME
                                       against FLETCHER

   61. Plaintiff, re-alleges and reaffirms paragraphs 1 through 29 as if fully set forth herein.

   62. At the times mentioned, Defendant FLETCHER was, and is now, a manager of corporate

      Defendant, TERRY’S PLUMBING.




                                                    10
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 11 of 12




   63. FLETCHER was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair Labor

      Standards Act” [29 U.S.C. § 203(d)], in that FLETCHER acted directly in the interests of

      Defendant TERRY’S PLUMBING in relation to their employees including Plaintiff.

   64. Specifically, FLETCHER supervised Plaintiff, determined company payroll decisions, and

      maintained the right to hire and fire Plaintiff during all pertinent times hereto.

   65. FLETCHER had operational control of the business and is thus jointly liable for Plaintiff’s

      damages.

   66. Defendant FLETCHER willfully and intentionally refused to properly pay Plaintiff overtime

      wages as required by the law of the United States as set forth above and remains owing Plaintiff

      these wages since the commencement of Plaintiff’s employment with Defendants as set forth

      above.

   WHEREFORE, Plaintiff respectfully prays for the following relief against FLETCHER:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

               compensation for hours worked in excess of forty (40) weekly, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.




                                                     11
Case 1:21-cv-22985-XXXX Document 1 Entered on FLSD Docket 08/17/2021 Page 12 of 12




                                        JURY DEMAND

    Plaintiff JORGE LUIS MADRIGAL demands trial by jury of all issues triable as of right by jury.

    Dated: August 17, 2021                    Respectfully submitted,

                                              PEREGONZA THE ATTORNEYS, PLLC
                                              1414 NW 107th Ave,
                                              Suite 302
                                              Doral, FL 33172
                                              Tel. (786) 650-0202
                                              Fax. (786) 650-0200

                                              By: /s/Nathaly Saavedra
                                              Nathaly Saavedra, Esq.
                                              Fla. Bar No. 118315
                                              Email: nathaly@peregonza.com




                                                12
